Citation Nr: 1702170	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-27 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for surgery resulting in right peroneal nerve injury, right foot drop sensory neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1959 to February 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied this claim.  

In March 2013, the Veteran testified at a hearing before a Veterans Law Judge who has since retired from the Board.  A written transcript of this hearing has been prepared and associated with the Veteran's claims file.  In October 2016, VA sent a letter to the Veteran informing him that the Veterans Law Judge was no longer with the Board, and asking whether he desired to have another hearing.  The Veteran did not respond within 30 days from the October 2016 letter.  Therefore the Board will proceed to render a decision based on the evidence of record. 

This case was previously before the Board in July 2013 and again in January 2014.  The Board finds there is compliance with the prior remands.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (6).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The VA physicians exercised the degree of skill and care ordinarily required in treating the Veteran's right knee; the complications the Veteran experienced were not reasonably unforeseeable, but are common complications that were disclosed to the Veteran in obtaining his consent to the procedure.





CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for surgery resulting in right peroneal nerve injury, right foot drop sensory neuropathy, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letter in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  He has not identified any missing, relevant information.

Also, the Veteran was provided VA examinations and VA medical addendum opinions.  These examinations and reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on a thorough review of the claims file by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board acknowledges the contentions from the Veteran's representative in the May 2016 appellant brief that the December 2015 VA medical addendum opinion was repetitive of the October 2013 VA medical addendum opinion and did not answer the questions asked by the Board in the January 2014 remand.  However, the Board finds the December 2015 VA opinion to be adequate.  Indeed, unlike the October 2013 VA medical addendum opinion, the December 2015 opinion directly addressed the January 2014 remand instructions regarding whether the Veteran's unstable right knee resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA when it found the Veteran's foot drop and joint subluxation with instability was a known complication of his surgery and the Veteran received informed consent concerning any potential risks of the orthopedic procedure and all of his questions were answered.  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. 1151 Claim

The Veteran contends that compensation benefits under the provisions of 38 U.S.C.A. § 1151 are warranted for surgery resulting in right peroneal nerve injury, right foot drop sensory neuropathy.  He underwent a total right knee replacement in November 2008 at the Hines, Illinois VAMC.  He asserts in his January 2011 notice of disagreement that he was told his right knee replacement was supposed to be a "piece of cake," but after the surgery his knee was loose, his foot would drop, and he had numbness in his foot or calf.  Additionally, he testified at his March 2013 Board hearing that he was not informed that peroneal nerve damage was a potential complication of his surgery; however, he did remember signing a bunch of forms around 5:30am on the day of his surgery.  He stated he would not have undergone the procedure if he had known.  Additionally, the Veteran contended that a VA physician mentioned the surgery was a "sloppy job."  Due to his surgery, he now has right foot drop, and as a result he has foot throb, is unable to drive, and his knee cap displaces, resulting in numerous falls.  

Under 38 U.S.C.A. § 1151, compensation may be paid for a qualifying additional disability or qualifying death from VA treatment or vocational rehabilitation as if the additional disability or death were service connected.  38 U.S.C.A. § 1151.  A review of the record reveals that the Veteran submitted his § 1151 claim in June 2009 and that all relevant treatment occurred in or after 2008.  Thus, the claim must be adjudicated under only the current version of 38 U.S.C.A. § 1151, which requires a showing of fault on the part of VA.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) (including the codification of 38 C.F.R. § 3.361 which applies to such claims filed on or after October 1, 1997, and revising 38 C.F.R. § 3.358 to state that the section only applied to claims filed before October 1, 1997).

Under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the Veteran's willful misconduct, and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Section 1151 contains two causation elements, the disability must not only have been caused by the hospital care or medical treatment but it must also be proximately caused by VA's fault.  See Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (2013).

In order for the appellant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the Veteran; the claim for compensation under 38 U.S.C.A. § 1151 must be denied.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361 (b). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2).  An additional disability or death caused by the Veteran's failure to follow medical instructions will not be deemed to be caused by hospital care, medical or surgical treatment or examination.  38 C.F.R. § 3.361 (c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361 (d)(1).  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361 (d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361 (d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (d)(2).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The record indicates that the Veteran underwent a total right knee arthroplasty in November 2008.  The surgical report notes that the Veteran solicited for a right total knee arthroplasty and "[t]he risks and benefits of the procedure were reviewed with the patient.  All questions were answered.  He was consented for the surgery and scheduled for November 14, 2008."  The surgical consent form found the Veteran had decision making capacity and identified temporary or permanent pain, numbness, or weakness from nerve injury and dislocation of kneecap as known risks of the surgery.  It further notes the Veteran had the option of declining treatment along with alternative surgical approaches.  Anesthesia care and risks were also discussed, to include persistent weakness and/or numbness.  The consent form was signed by the Veteran at 6:15 am.  During the surgery, he was given both a femoral and sciatic block prior to being moved to the operating table.  


VA treatment records in August 2009 note the Veteran underwent physical therapy because his right knee replacement was complicated by prolonged nerve block.  The provided therapy was to deal with the Veteran's foot drop and to stabilize his right knee.  

The Veteran was afforded a VA examination in October 2009, in which he reported that immediately after his right knee surgery he had right foot drop with decreased sensation of the right leg.  He currently has right foot drop and decreased sensation below the right knee.  He wore a right ankle brace and had no improvement with physical therapy.  The examiner found the Veteran had right peroneal nerve injury during his right total knee arthroplasty resulting in right foot drop and sensory neuropathy, which were as likely as not related to right sciatic nerve block done as part of anesthesia technique used during his surgical procedure.  "[P]eroneal nerve injury is a known complication of sciatic nerve block {1% approximate risk}.  No carelessness, negligence, error in judgment or similar instance of fault occurred.  [T]he complication was recognised [sic] in a timely fashion and appropriately treated."  

Pursuant to the July 2013 Board remand, the Veteran was afforded another VA examination in September 2013.  The examiner diagnosed the Veteran with postoperative right total knee arthroplasty, finding subluxation and instability.  The examiner also diagnosed the Veteran with postoperative right total knee arthroplasty foot drop.  The examiner opined that it was not at least as likely as not that the proximate cause of the Veteran's disabilities resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, explaining that foot drop and joint subluxation were known complications of the Veteran's surgery.  

A September 2013 private treatment record notes the Veteran had right total knee surgery in November 2008 and ever since he had difficulty including inability to move his foot at all with nerve damage as well as the knee joint "jumping out."  Examination revealed an "obvious loose" instability of the right knee.  

An October 2013 medical addendum opinion notes the Veteran "did receive informed consent concerning any potential risks of the orthopedic procedure and all of the patient's questions were answered. The patient then consented to the surgery."  The opinion goes on to cite the November 2008 surgical report.  

Pursuant to the January 2014 Board remand, another VA medical addendum opinion was obtained in November 2015.  The examiner opined that it was not at least as likely as not that the proximate cause of the Veteran's unstable right knee resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or an event not reasonably foreseeable.  An additional VA medical addendum opinion in December 2015 also found it was not at least as likely as not that the proximate cause of the Veteran's unstable right knee resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or an event not reasonably foreseeable.  The examiner explained that foot drop and joint subluxation with instability was a known complication of the Veteran's surgery and the Veteran received informed consent concerning any potential risks of the orthopedic procedure and all of the Veteran's questions were answered.  The examiner also cited to the November 2008 surgical report.  

Although the Veteran asserts deficiencies in his care that, he believes, constituted a failure to exercise the degree of care that would be expected of a reasonable health care provider, he is not competent to provide an opinion as to whether a medical professional acted with a reasonable standard of care or acted with negligence, carelessness, lack of proper skill, error in judgment or fault.  Any such opinion would involve analysis of surgical techniques and alternatives, as well as an understanding of the standard of care that would be expected of a reasonable health care provider performing surgery to correct or alleviate a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In expressing an opinion as to cause and negligence, the Veteran is not reporting readily apparent symptoms, nor is he reporting a contemporaneous medical diagnosis or describing symptoms that were later diagnosed by a medical professional.  See Jandreau, 492 F.3d at 1377.  

Furthermore, the Veteran has not demonstrated he has knowledge of the acceptable medical practices in diagnosing and treating  knee conditions (or in performing surgery generally) such that his statements would be competent, nor has he indicated that the failure in the standard of care was such that it would be readily apparent to a layperson (e.g., amputating the wrong extremity).  See OGCPREC 05-01 (noting that generally, determinations as to whether a physician's diagnosis, treatment or procedures for arriving at a diagnosis or course of treatment conform to ordinary standards of medical care generally present matters outside the ordinary knowledge of laypersons and therefore must be shown by medical evidence).  His testimony is not competent evidence of negligence in the performance of the surgery at issue.

However, the Board finds the December 2015 VA medical addendum opinion of record to be highly probative.  The Board finds the opinion to be based on accurate facts and to contain reasoning that links the medical facts of the case with the conclusions.  The physician who provided the opinion reviewed the entire record, considered the history, provided answers responsive to the questions posed and provided a rationale for the opinions rendered.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board assigns the opinion considerable probative value.  There are no contrary opinions of record.

Although the Veteran asserts during his March 2013 Board hearing that a VA physician mentioned the surgery was a "sloppy job," the Board finds there is no competent opinion or evidence that any VA health care provider did, in fact, fail to exercise the degree of care that would be expected of a reasonable health care provider.  The greater weight of the evidence is against finding that any VA health care provider violated the applicable standard of care.

With respect to informed consent, the Veteran acknowledged signing papers the morning of his surgery, but claims that he was not informed that peroneal nerve damage was a potential complication of his surgery.  Instead, he was told the procedure would be a "piece of cake."  The medical records establish that he was provided informed consent prior to his surgery at issue.  While the Board acknowledges the Veteran's frustration that he experienced some of the known risks, including peroneal nerve damage and kneecap dislocation, the record establishes that his physicians informed him of the nature of the proposed procedure, the expected benefits, reasonably foreseeable associated risks, complications or side effects, alternatives to surgery, and anticipated results prior to the procedure and that he had the opportunity both to ask questions and to decline to proceed with the surgery.  See 38 C.F.R. § 17.32.  The contemporaneous medical records indicate that he was capable of giving informed consent and no guarantees were either "given or implied."  November 2009 VA Pre-Operative note.  The Board finds the Veteran gave informed consent to the procedures.  38 C.F.R. §§ 3.361 (d)(1), 17.32.

Applicable law also permits, in the absence of a finding of fault or negligence, a finding that the outcome was "an event not reasonably foreseeable."  38 U.S.C.A. § 1151 (a)(1)(B); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The Veteran has not argued that the residuals of his VA surgery were not reasonably foreseeable.  Moreover, the record does contain competent evidence on the question of foreseeability and the weight of that evidence is wholly against the finding that the residuals the Veteran has experienced (i.e. the outcomes of his surgery) were not reasonably foreseeable.  See November 2008 surgical consent form.  

The Board has carefully reviewed the record in depth, but has been unable to identify a basis upon which benefits under 38 U.S.C.A. § 1151 are warranted.  The overwhelming weight of the evidence of record is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application in resolution of this appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to compensation under 38 U.S.C. §1151 for surgery resulting in right peroneal nerve injury, right foot drop sensory neuropathy is denied.
ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for surgery resulting in right peroneal nerve injury, right foot drop sensory neuropathy is denied. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


